Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 1 of 7 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wajdalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   11400 West Olympic Boulevard, Suite 200M
     Los Angeles, California 90064
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10
      PAUL DRISCOLL,                               Case No. 8:18-cv-02309
11
                        Plaintiff,                 COMPLAINT FOR DAMAGES
12
             v.                                    1. VIOLATION OF THE FAIR DEBT
13                                                 COLLECTION PRACTICES ACT, 15 U.S.C.
                                                   §1692 ET SEQ.
14    ANAYA LAW GROUP,
                                                   2. VIOLATION OF THE ROSENTHAL FAIR
15                      Defendant.                 DEBT COLLECTION PRACTICES ACT,
                                                   CAL. CIV. CODE §1788 ET SEQ.
16
                                                   DEMAND FOR JURY TRIAL
17

18
                                              COMPLAINT
19
            NOW comes PAUL DRISCOLL (“Plaintiff”), by and through his attorneys, WAJDA LAW
20

21   GROUP, APC (“Wajda”), complaining as to the conduct of ANAYA LAW GROUP (“Defendant”)

22   as follows:
23                                       NATURE OF THE ACTION
24      1. Plaintiff brings this action against Defendant pursuant to the Fair Debt Collection Practices
25
     Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Rosenthal Fair Debt Collection Practices
26
     Act (“RFDCPA”) under Cal. Civ. Code §1788, for Defendant’s unlawful conduct.
27
                                        JURISDICTION AND VENUE
28
                                                      1
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 2 of 7 Page ID #:2



 1       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and 1367, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 4
     pursuant to 28 U.S.C. §1367.
 5
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Central District of California, and a substantial portion of the events or omissions giving rise

 8   to the claims occurred within the Central District of California.

 9                                                  PARTIES
10
         4. Plaintiff is a consumer over-the-age of 18 residing in Orange County, California, which is
11
     located within the Central District of California.
12
         5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
13
         6. Defendant is a debt collection law firm that collects upon debts owed to third parties.
14

15   Moreover, Defendant is a self-disclosed debt collector per the collection letter it mailed to Plaintiff.

16   Defendant is a California law firm with its principal place of business located at 2629 Townsgate
17   Road, Suite 140, Westlake Village, California 91361.
18
         7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
19
         8. Defendant acted through its agents, employees, officers, members, directors, heirs,
20
     successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all times
21

22   relevant to the instant action.

23                                 FACTS SUPPORTING CAUSES OF ACTION

24       9.   Several years ago, Plaintiff obtained a personal line of credit through NuVision Federal
25   Credit Union (“NuVision”).
26
         10. Due to financial hardship, Plaintiff fell behind on his scheduled payments to NuVision,
27
     thus incurring debt (“subject debt”).
28
                                                          2
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 3 of 7 Page ID #:3



 1       11. Upon information and belief, the subject debt was subsequently turned over to Defendant
 2   for collection.
 3
         12. On or about December 18, 2018, Defendant mailed Plaintiff a “dunning” letter in an
 4
     attempt to collect upon the subject debt.
 5
         13. Plaintiff felt anxious upon receiving Defendant’s letter as it originated from a law firm.
 6

 7       14. In the bottom of Defendant’s letter, the salutation reads “Sincerely,” and is followed by an

 8   electronic signature reflecting the name, “ANAYA LAW GROUP.”

 9       15. Through its “ANAYA LAW GROUP” signature, Defendant purports that this dunning
10
     letter has been reviewed by at least one attorney in order to exert pressure upon Plaintiff and
11
     consumers generally, and compel Plaintiff into making payment out of fear that Defendant, a law
12
     firm, will file a lawsuit against him if payment is not made.
13
         16. The lack of a wet signature is indicative that an attorney did not meaningfully reviewed the
14

15   dunning letter before it was mailed to Plaintiff.

16       17. Moreover, Defendant’s dunning notice is a form letter based on a quick inspection of its
17   contents and format. Therefore, only a simple cut and paste exercise is needed to change the
18
     personal information of the recipient.
19
         18. Upon information and belief, Defendant mails several of these form letters on a daily basis.
20
         19. As a result of Defendant’s misrepresentation regarding the extent to which an attorney
21

22   reviewed the collection letter prior to sending it to Plaintiff, Plaintiff felt an undue sense of anxiety

23   that he would be subjected to legal action if prompt payment was not made.

24       20. Because of this undue anxiety, Plaintiff conferred with his counsel regarding the nature of
25   Defendant’s collection letters.
26
                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
27
         21. Plaintiff repeats and realleges paragraphs 1 through 20 as though fully set forth herein.
28
                                                         3
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 4 of 7 Page ID #:4



 1      22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 2      23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
 3
     use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
 4
        24. Defendant is a self-identified debt collector, and is engaged in the business of collecting or
 5
     attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or
 6

 7   due to others.

 8      25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

 9   due or asserted to be owed or due to another for personal, family, or household purposes.
10
             a. Violations of FDCPA § 1692e
11
        26. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
12
     deceptive, or misleading representation or means in connection with the collection of any debt.”
13
        27. In addition, this section enumerates specific violations, such as:
14

15              “The false representation or implication that any individual is an attorney or that
                any communication is from an attorney.” 15 U.S.C. § 1692e(3).
16
                “The use of any false representation or deceptive means to collect or attempt to
17              collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
                §1692e(10).
18
        28. Defendant violated 15 U.S.C. §§ 1692e, e(3), and e(10) by sending at least one collection
19
     letter to Plaintiff suggesting that such letter was from, and reviewed by, an attorney. Upon
20

21   information and belief, Defendant mails several collection letters on daily basis, thus the attorneys

22   are not able to sign every single letter that Defendant mails. Based on the sheer volume of collection
23   letters Defendant’s attorneys send on a daily basis, Defendant’s attorneys could not have engaged
24
     in a meaningful review of each collection letter sent and the underlying account(s) associated with
25
     those letters. Sending form collection letters said to be from an attorney when such attorney did not
26
     engage in a meaningful review of the letter and associated accounts falsely implies that such
27

28   attorney has reviewed the file and made the professional, considered determination to send the

                                                          4
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 5 of 7 Page ID #:5



 1   letter. Instead, the lack of sufficient review and the lack of any attorney judgment as to whether to
 2   send collection letters is in violation of the FDCPA.
 3
             b. Violations of FDCPA § 1692f
 4
        29. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
 5
     unconscionable means to collect or attempt to collect any debt.”
 6

 7      30. Defendant violated 15 U.S.C. §1692f through its unfair and/or unconscionable

 8   misrepresentations that its debt collection correspondence was sent from an attorney who

 9   sufficiently reviewed the account(s) associated with such correspondence get to the heart of what
10
     the FDCPA was designed to redress – abusive debt collection practices. It is undoubtedly abusive
11
     and unfair for a debt collector to falsely suggest that its collection letters were sent after being
12
     reviewed by an attorney. This abusive debt collection practice has the impact of instilling an undue
13
     sense of urgency in consumers – an injury which the FDCPA was designed to redress. Plaintiff
14

15   suffered this injury that the FDCPA was designed to redress, as the anxiety and concerns which

16   came about as a result of thinking he was being sent a debt collection correspondence from at least
17   one attorney resulted in Plaintiff conferring with his counsel regarding the letter.
18
        WHEREFORE, Plaintiff, PAUL DRISCOLL, respectfully requests that this Honorable Court
19
     enter judgment in his favor as follows:
20
        a. Declaring that the practices complained of herein are unlawful and violate the
21         aforementioned bodies of law;
22
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
23         §1692k(a)(2)(A);

24      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
           under 15 U.S.C. §1692k(a)(1);
25

26      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
           §1692k(a)(3); and
27
        e. Awarding any other relief as this Honorable Court deems just and appropriate.
28
                                                        5
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 6 of 7 Page ID #:6



 1
           COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 2
         31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.
 3

 4       32. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

 5       33. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)

 6   and (f).
 7       34. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
 8

 9              a. Violations of RFDCPA § 1788.17

10       35. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other

11   provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
12
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
13
     remedies in Section 1692k of, Title 15 of the United States Code.”
14
         36. As outlined above, through its attempts to collect upon the subject consumer debt,
15
     Defendant violated § 1788.17; and §§1692e, and f. As outlined above, Defendant engaged in
16

17   deceptive and unfair behavior by invoking the involvement of an attorney when the facts

18   surrounding the letter point to no meaningful involvement from any attorney. The tactics used by
19   Defendant created an undue sense of urgency within Plaintiff, which is unlawful under the
20
     RFDCPA.
21
         37. Defendant willfully and knowingly violated the RFDCPA through its unlawful collection
22
     efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
23

24   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.

25   Code § 1788.30(b).

26       WHEREFORE, Plaintiff, PAUL DRISCOLL, respectfully requests that this Honorable Court
27   enter judgment in his favor as follows:
28
                                                        6
Case 8:18-cv-02309-AG-KES Document 1 Filed 12/31/18 Page 7 of 7 Page ID #:7



 1     a. Declare that the practices complained of herein are unlawful and violate the aforementioned
          statute;
 2

 3     b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

 4     c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
          1788.30(b);
 5
       d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
 6        § 1788.30(c); and
 7
       e. Award any other relief as the Honorable Court deems just and proper.
 8

 9     Dated: December 31, 2018                 Respectfully submitted,

10                                              By: /s/ Nicholas M. Wajda
                                                Nicholas M. Wajda
11                                              WAJDA LAW GROUP, APC
12                                              11400 West Olympic Boulevard, Suite 200M
                                                Los Angeles, California 90064
13                                              Telephone: (310) 997-0471
                                                Facsimile: (866) 286-8433
14                                              Email: nick@wajdalawgroup.com
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
